Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kim et al. (US Pub # 2017,0251739) teaches a pre-braided hair extension (Figure 1) formed of ropes woven into a braid pattern; but does not teach the braid is formed with a loop configured to receive a grouping of a user’s hair, and the braid pattern to include a plurality of spacings to be formed by the braid along its length configured to receive the same grouping of hair to be woven into the braid into the spaces along its length.
Although teachings like Ogunro (US Pat # 5,758,670) demonstrate that a braid can include supplemental hair to be woven into spaces formed by ropes of the braid (Figure 15 at 18, where loop at top form first and second hair ropes extending therefrom, extending downwardly), critically, these methods provide such supplemental weaving to take place at formation of the entire braid. That is, Ogunro and the like do not teach providing an already braided extension to include spaces along its length, that are configured to receive supplemental hair of the user after formation of the braided extension, to be woven into the already formed braid along its length.
Further, although braiding templates exist to have hair woven into spaces along the template to form a braid (see for example Hibbard, US Pat # 5,497,795), such templates are formed of looped ornamental material, and not braided hair ropes forming an extension.
Thus, none of the prior art teach or suggest providing a pre-braided hair extension, formed with ropes of hair woven into a braid pattern, the braid pattern comprising spaces between the ropes along a length of the extension, where a loop is formed at one end, configured to receive hair of a user therethrough, and subsequently allow the hair of the user to be woven into the spaces along the braided extension.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772